MacLaughlin, Justice
(dissenting).
While I would prefer to do otherwise, I believe we are required, pursuant to the decisions of the United States Supreme Court, to hold the exhibiting of this motion picture to be constitutionally permissible. I concur with the opinion of Mr. Justice Otis that the motion picture, taken as a whole, does not appeal to the average person’s prurient interest in sex and that the motion picture is not utterly without redeeming social value. I also agree that the film is not hard-core pornography, and I disagree with the majority that the contents of this film can be compared with the still photographs in State v. Hoelscher, 294 Minn. 433, 202 N. W. 2d 640 (1972).
I do not wholly agree with the interpretation given the Redrup opinion by Mr. Justice Otis, and for that reason I have today voted to affirm the convictions in State v. Hoelscher, supra, *433wherein we had overt, explicit, pictorial depiction of sexual activities which, in my opinion, meet the Roth-Memoirs test for obscenity and are without doubt hard-core pornography.